EXHIBIT 11 HILLS BANCORPORATION Exhibit 11 STATEMENT RE COMPUTATION OF BASIC AND DILUTED EARNINGS PER SHARE Year Ended December 31, Shares of common stock, beginning Shares of common stock, ending Computation of weighted average number of basic and diluted shares: Common shares outstanding at the beginning of the year Weighted average number of net shares issued (redeemed) ) ) Weighted average shares outstanding (basic) Weighted average of potential dilutive shares attributable to stock options granted, computed under the treasury stock method Weighted average number of shares (diluted) Net income (In Thousands) $ $ $ Earnings per share: Basic $ $ $ Diluted $ $ $ Dividends per common share $ $ $ Page 127
